[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 11-11691                     JAN 10, 2012
                            Non-Argument Calendar                 JOHN LEY
                                                                   CLERK
                          ________________________

                     D.C. Docket No. 1:09-cr-21075-MGC-2

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

MARCKSON SAINT FLEUR,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (January 10, 2012)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges

PER CURIAM:

      Miguel Caridad, appointed counsel for Marckson Saint Fleur in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Saint Fleur’s convictions and

sentences are AFFIRMED.




                                         2